DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/13/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claim 1 requires, inter alia, introducing a slowly curing adhesive between first and second components, adhesively boding at least one light-transparent fixing element to at least one of the first and second components by a fixing adhesive, and transmitting light though the fixing element to cure the fixing adhesive, and long time curing the slowly curing adhesive. 
Previously cited Hauer [US6238508] discloses bonding two componets with a slow curing adhesive (4). Hauer discloses a fixing adhesive (5) but does not disclose a fixing element as required by the claims. 
Previously cited Braun [US2012/0090777] discloses a transparent ring (16) contacting components (10 and 12), wherein a fast acting adhesive, a double sided adhesive film is suggested, is place between the ring a component (10 or 12) (paragraph 0051).  Braun does not disclose using light to cure the fast acting adhesive, and instead uses light to cure an adhesive between the components (10 and 12).  
Claim 1 is allowable as the prior art does not disclose the use of both a slowly curing adhesive and a light curing fixing adhesive wherein the fixing adhesive adhesively bonds one of the components to a fixing element. Claims 2-10 depend from an allowable base claim, incorporates the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 23, 2022